DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.  Claims 1-18 are rejected.  Claims 3, 7 and 10 are objected .  Claims 19 and 20 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18 and the species: 

    PNG
    media_image1.png
    191
    196
    media_image1.png
    Greyscale
 in the reply filed on 19 March 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because the inventions are independent and distinct because there is no patentable co-action between the groups and a reference anticipating one member will not render another obvious.  Each group is directed to art recognized divergent subject matter which require different searching strategies for each group.  Moreover, the examiner must perform a commercial database search on the subject matter of each group in addition to a paper search, which is quite burdensome to the examiner.  Additionally, applicant argues that the examiner has not provided any reason that the species are patentably distinct or that the groups are patentably distinct.  This argument is not persuasive as the examiner has provided that the species claimed differ materially, page 4, and also the groups, page 2.  The compounds of the instant claims 
The requirement is still deemed proper and is therefore made FINAL.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compound 
    PNG
    media_image2.png
    305
    317
    media_image2.png
    Greyscale
:, and further to the compounds: 
    PNG
    media_image3.png
    212
    366
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    203
    362
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    189
    376
    media_image5.png
    Greyscale
which are not allowable.
Claims 1-18 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Claim Objections
Claims 3, 7 and 10 are objected to because of the following informalities:  specifically, claims 3, 7 and 10 are written in the form [wherein R is A, B, and C.]  the “and” should be an “or”.  Compare to claim 2 for example which provides the form [wherein R is A or B] and claim 4 which provides the form [R is selected from A, B and C].   Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,836,736.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting 3 claims claim pharmaceutical compositions of the formula (I):

    PNG
    media_image2.png
    305
    317
    media_image2.png
    Greyscale
which corresponds to the species on page 106, top right column (instant claim 14) and the last compound , page 109 (instant claim 15).  The conflicting formula (I) corresponds to R1 as 2-thienyl; R2 as 1H-indol-3-yl; and R3 as n-propylamino which corresponds to instant claims 1-18.  Conflicting claims 2 and 3 provide the pharmaceutical composition in an aqueous suspension and 5-15%wt which corresponds to the instant claims 16-18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mustafa et al.
Mustafa et al. discloses the compounds: 

    PNG
    media_image3.png
    212
    366
    media_image3.png
    Greyscale
,
    PNG
    media_image4.png
    203
    362
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    189
    376
    media_image5.png
    Greyscale
, see page 148, compounds 9f, 9g, and 9h:

    PNG
    media_image6.png
    131
    370
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    93
    266
    media_image7.png
    Greyscale

These compounds correspond to the instant formula (I) wherein R1 is phenyl; R2 is phenyl; and R3 is C2-4 alkylamino, such as ethylamino (instant claim 11), and C3-C4 alkylamino (claim 12).  Compare compounds from instant claim 14:

    PNG
    media_image8.png
    218
    253
    media_image8.png
    Greyscale
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					15 April 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600